Citation Nr: 1337902	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  03-20 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2001 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for malaria and assigned a 0 percent rating, effective February 15, 2001.  The Veteran was subsequently granted an effective date for service connection of January 15, 1975. 

In May 2007, the Board denied the claim for an initial compensable rating for malaria.  The Veteran appealed the Board's May 2007 denial to the United States Court of Appeals for Veterans Claims.  In July 2009, the Court issued a Memorandum Decision and Order vacating the May 2007 decision and remanding the claim for further development.

This matter was most recently before the Board in January 2010, at which time the Board remanded the claim for additional development of the evidence of record in accordance with the Court's July 2009 Memorandum Decision and Order.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

There is no clinical evidence demonstrating that the Veteran has experienced a relapse of malaria since service connection became effective on January 15, 1975.  The Veteran has not been hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating residual liver or spleen damage secondary to malaria.



CONCLUSION OF LAW

The criteria for a compensable rating for malaria have not been met since January 15, 1975.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.88, Diagnostic Code 6304 (1975); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the issue of a higher disability rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, notice has served its purpose, and is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Because the issue on appeal relates to the assignment of a higher initial rating for service-connected malaria, the Board concludes that notice requirements have been satisfied.

VA has done everything reasonably possible to assist the Veteran in developing this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA treatment records.

The July 2009 Court Memorandum Decision and Order indicated that VA needed to undertake further efforts to obtain records from any pharmacists who dispensed quinine to the Veteran.  Furthermore, the Court indicated that VA needed to attempt to assess whether the Veteran's sister, R.F.S., had any training that would allow her to diagnose a malaria relapse.  Accordingly, in January 2010, the Board remanded the Veteran's claim to attempt to obtain treatment records from Dr. B.W. and R.F.S., and to attempt to obtain the medical credentials of R.F.S.  The Board additionally remanded the Veteran's claim to attempt to associate with the Veteran's claims file all pharmacy prescriptions for quinine and chloroquine from Greystone Pharmacy.  

In March 2010, the Veteran was sent a letter in accordance with the terms of the Board's January 2010 Remand.  The March 2010 letter asked the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. B.W., R.F.S., and Greystone Pharmacy.  The March 2010 letter also asked the Veteran to provide the medical credentials of R.F.S.  No response was received, and a second letter was sent to the Veteran in July 2011, again requesting that information.  In a July 2011 Report of General Information, the Veteran reported that he had no further information to submit in support of his claim.  In June 2013, the Veteran stated that Greystone Pharmacy went out of business and he was "unable to contact any of the principals involved."  The Veteran further stated that Dr. B.W. was deceased, and the Veteran had been unable to contact "his estate."  The Board finds that adequate efforts have been undertaken to obtain pertinent treatment records.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not indicate the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was provided with VA examinations in June 2001 and July 2013.  The examination reports indicate that the examiners reviewed the Veteran's claim file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that these examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran provided testimony at a January 2007 hearing before the undersigned, and a transcript of that hearing has been associated with the record.  The Board observes that all due process concerns have been satisfied.  38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in this case the Veteran timely appealed the ratings initially assigned for his malaria on the original grants of service connection.  The Board must therefore consider entitlement to staged ratings for different degrees of disability in the relevant time period, since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

An October 2001 rating decision granted service connection for malaria, and assigned a 0 percent rating, effective February 15, 2001.  The Veteran was later granted an earlier effective date for service connection of January 15, 1975, the date when the Veteran's initial claim for service connection for malaria was received.  Thus, in evaluating the merits of the Veteran's claim for a compensable rating for malaria, he is entitled to rating under the diagnostic criteria applicable as of January 15, 1975, the effective date of service connection, and under any other versions of the diagnostic criteria in effect from January 1975 to the present time.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary).  However, the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); VAOPGCPREC 7-03 (2003), 69 Fed. Reg. 25179 (2004).

In this case, there are two versions of the applicable diagnostic criteria: the diagnostic criteria in effect at the time the claim was effectively service-connected in January 1975, and as amended, effective August 30, 1996.  61 Fed. Reg. 39875 (July 31, 1996).  The diagnostic criteria in effect at the time the Veteran's claim was effectively service-connected provided for a 10 percent disability rating when malaria had been recently active with one relapse in the past year; or where there was moderate disability associated with old cases.  A 30 percent rating was warranted for recently-active malaria with two relapses in the past six months; or for old cases with anemia.  A 50 percent rating was warranted for clinically active malaria so as to require intensive treatment; recently active with three or more relapses in the past six months; or for old cases with marked general impairment of health.  A 100 percent rating was warranted for clinically active malaria so as to require hospital treatment for a contemplated or elapsed period of 14 days or more; or with a combination of cerebral symptoms, enlarged spleen, anemia, or other severe symptoms.  38 C.F.R. § 4.88, Diagnostic Code 6304 (1975).

Under the diagnostic criteria as amended, effective August 30, 1996, malaria, as an active disease, warrants a 100 percent disability rating.  Thereafter, the residuals of malaria are to be rated as liver or spleen damage under the appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2013).

The Veteran received a VA examination in June 2001, at which time the Veteran was asymptomatic.  The Veteran reported that since service, his malaria had relapsed approximately 30 times.  The Veteran indicated that relapses lasted for approximately four days with episodes of fever, chills, vomiting, and diarrhea.  The Veteran stated that he did not seek medical attention for the relapses.  Instead, the Veteran stated that he worked with a pharmacist who gave him chloroquine to alleviate his symptoms.  Blood smear testing was negative for malaria parasites.  The diagnosis was status post malaria.

In June 2003, the Veteran's sisters, A.S., E.G., and S.S., each stated that the Veteran suffered from malaria attacks since active service.  In June 2003, R.F.S. stated that the Veteran had repeated malaria attacks since active duty service.  In July 2003, the Veteran stated that he had experienced malaria attacks for the past 35 years.  In August 2005, R.F.S., whose revised letterhead then indicated a Diplomate of Acupuncture and a Diplomate of Chinese Herbology, stated that the Veteran had repeated attacks of malaria with symptoms of fever, severe headaches, chills, myalgia, and general fatigue.  R.F.S. indicated that she occasionally treated the Veteran for those symptoms with acupuncture and medicinal herbs.  

In his January 2007 hearing before the undersigned, the Veteran stated that he had a form of malaria that resulted in repeated annual attacks.  The Veteran's symptoms of fever, spinal pain, cold sweats, and shakes persisted for "a good 30 years," but his symptoms had subsided somewhat.  The Veteran indicated that he "took a couple of [quinine]" pills when he felt symptoms of malaria, and they were often immediately effective at lessening his symptoms.  In December 2007, the Veteran stated that he suffered from recurring attacks of malaria for over 30 years.  The Veteran stated that each attack lasted for days and caused him physical and mental stress.  In December 2009, the Veteran reported that he still experienced periodic malaria attacks.  

In June 2013, the Veteran reported that he had relapses of malaria periodically for 25 years following his separation from active duty service, and he reported that he worked at a pharmacy that provided him with free quinine.  The Veteran underwent an additional VA examination in July 2013, at which time the Veteran stated that he was treated with quinine for seven years following his initial diagnosis, during which time the Veteran reported experiencing flare-ups of fever every four days.  The Veteran denied experiencing any flare-ups for the past two years.  During flare-ups, the Veteran reported experiencing fever and muscle pain.  The Veteran took quinine for treatment of those fevers.  The examiner noted that the Veteran's disease was in an inactive status, and the Veteran reported experiencing intermittent muscle pains and fever as a result of the condition.  The Veteran had no residuals attributable to malaria.  A blood parasite examination was negative.  The examiner indicated that the Veteran's malaria had moderate effects on his ability to engage in physical activity during flare-ups.  The Veteran had weakness with febrile episodes, and he had no limitations when the symptoms were in remission.

The Board has otherwise reviewed the entirety of the Veteran's available medical records, and has found no documented treatment for either malaria or residuals of malaria.  Neither malaria nor residuals of malaria appear among the listed conditions in VAMC "problem lists."  The available medical records show no anti-malarial prescriptions.

Despite the Veteran's assertions that he has experienced relapses of malaria since malaria was contracted in service, the clinical evidence of record does not demonstrate any verified relapses.  Specifically, there is no evidence that the Veteran was ever hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating either liver or spleen damage secondary to malaria, such that residuals of malaria could be rated under the appropriate system.  Without clinical evidence suggesting a relapse of malaria, a compensable rating cannot be awarded.  The Board thus finds that a compensable rating for malaria has not been warranted under any of the applicable diagnostic criteria since the effective date of service connection.  

To the extent that the Veteran believes that he has experienced recurrences of malaria since service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to whether certain symptoms represent recurrences or residuals of malaria, such assessment of the origin of symptoms is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran has experienced many attacks of malaria since service, the Board ultimately affords the objective medical evidence of record, which fails to demonstrate any such recurrences or residuals of malaria, with greater probative weight than the lay opinions.  

Pursuant to the Court's July 2009 Memorandum Decision and Order, the Board acknowledges that the letterhead of the Veteran's sister, R.F.S., suggests that she could conceivably have competence to opine on medical matters as a Diplomate of Acupuncture and a Diplomate of Chinese Herbology.  Despite repeated requests, however, VA has received no confirmation of those credentials or further information which would indicate that a person with those credentials would be competent to diagnose active malaria.  Furthermore, despite repeated requests, VA received no associated treatment records from R.F.S.  Accordingly, the Board affords the opinion of R.F.S. that the Veteran suffered from multiple attacks of malaria with little probative weight both because R.F.S. has not demonstrated the competence to make such an assertion and because this assertion is otherwise unsupported by the medical evidence of record.

There is no clinical evidence demonstrating that the Veteran has experienced a relapse of malaria since service connection became effective on January 15, 1975.  The Veteran has not been hospitalized for a relapse of malaria, nor is there evidence that a relapse was confirmed by the presence of malarial parasites in blood smears.  Additionally, there is no clinical evidence demonstrating residual liver or spleen damage secondary to malaria.  Therefore, a compensable rating is not warranted.

In sum, the weight of the credible evidence demonstrates that the Veteran's malaria has warranted no more than a 0 percent rating pursuant to Diagnostic Code 6304 since January 15, 1975.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the Rating Schedule is inadequate to rate a disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the rating criteria are not inadequate, and it does not appear that the Veteran has an "exceptional or unusual" disability.  He merely disagrees with the assigned rating for his level of impairment.  He does not have any symptoms from his service-connected malaria that are unusual or are different from those contemplated by the schedular criteria.  Therefore, the available schedular ratings are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.

The issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU because the record does not support a finding that the Veteran has suffered from residuals of malaria at any time, or that there has been any resultant effect on his employability.  The Board finds that the evidence of record does not suggest either that the Veteran is unemployed or generally unemployable as a result of malaria.  Therefore, the Board finds that a claim of entitlement to TDIU has not been raised.


ORDER

An initial compensable rating for malaria is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


